Citation Nr: 1448766	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to August 2006.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for fibromyalgia and assigned an initial 10 percent disability rating effective August 2006.  The Veteran appealed that disability rating.  In October 2010, the RO awarded an increased 20 percent rating effective September 13, 2010.  The claim remained in appellate status as less than the maximum available benefit was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In March 2011, the Board determined that for the period prior to September 13, 2010, the criteria for an initial disability rating in excess of 10 percent was not warranted for fibromyalgia, but the Board did grant a 40 percent rating from September 13, 2010.  The award was implemented by the RO in March 2011.  The claim is no longer in appellate status.  However, in the March 2011 decision, the Board determined that a claim for TDIU had been raised by the record and was considered part and parcel of the claim for benefits for the underlying disability (fibromyalgia).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim for TDIU was then remanded for further development and adjudication.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the matter was previously before the Board in March 2011 and remanded for further development.  Notably, the Veteran was to be scheduled for a VA examination to determine whether she was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.   The Veteran was afforded some VA examinations in March 2011, which assessed her service-connected knees and fibromyalgia; however, additional VA examinations were scheduled in 2013.  It appears that examinations were scheduled for back, Gulf War, PTSD, knee, and lower leg conditions.  Examination requests dated in April 2012 and July 2012 were cancelled as the Veteran was at one time an employee of the Temple VA and jurisdiction was to be transferred to the VA Medical Center (VAMC) in Dallas, though it is unclear whether this was accomplished at the time.  There is also a hand written note indicating that in April 2012 that the Veteran called to reschedule her examinations.  

It then appears that the examinations (back, knee, lower legs, PTSD, and Gulf War) were scheduled for March 2013.  There was a note to the Dallas VAMC not to cancel the examinations for wrong jurisdiction as the Veteran was an employee of the Temple VA. A notation on a March 2013 email correspondence indicates the Veteran was a "no show" for all scheduled examinations; however, it is not clear whether the Veteran received notification of the March 2013 examinations. 

In October 2014, the Veteran's representative argued that the Board's prior remand orders, i.e. scheduling her for VA examination, were incomplete.  The Veteran argued that the RO was unable to locate her for long periods of time (suggesting perhaps she did not receive notice) and her contact information needed to be updated in the benefits (VBA) and healthcare (VHA) systems.  She additionally contended the examination used to adjudicate her TDIU was historic as it cited to past employment information and did not reflect her current disability status.  She also argued that the RO failed to consider statements submitted by her that the prior examination report contained incorrect information.  

Given the uncertainty regarding notice of the March 2013 VA examinations, the Veteran's prior request to reschedule examinations in 2012, the transfer of jurisdiction to the Dallas VAMC due to the Veteran's employee status with the Temple VAMC, and the Veteran's arguments that there was inaccurate information in the examination report and a current examination is needed to address present disability status, the matter should once again be remanded for VA examination.  38 U.S.C.A. § 5103A.   

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's contact information in the VBA and VHA systems.  

2.  The Veteran must be examined by an appropriate physician to assess the cumulative effect that her service connected disabilities would be expected to have on employability.  Based on review of the record, the examiner should provide opinions responding to the following:  a) please discuss whether there are any  functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities, notably the fibromyalgia (not including the effects of any non-service connected disabilities); and (b) please identify any/all types of sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and employment history.  

The examiner must explain the rationale for all opinions.

3.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claim on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



